Citation Nr: 1024686	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for frostbite residuals of 
the hands.

4.  Entitlement to service connection for frostbite residuals of 
the feet.

5.  Entitlement to an increased initial disability rating in 
excess of 50 percent prior to November 1, 2009 for a service-
connected bilateral hearing loss disability.

6.  Entitlement to an increased initial disability rating in 
excess of 40 percent after November 1, 2009, to include 
restoration of a 50 percent disability evaluation, for a service-
connected bilateral hearing loss disability.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to April 
1947.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from March 2009 and May 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

The Veteran and his wife presented testimony at hearing in March 
2010 which was chaired by the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
Veteran's claims file.  

Bilateral hearing loss disability claim

In the March 2009 rating decision, the RO granted service 
connection for a bilateral hearing loss disability and assigned a 
50 percent disability rating, effective October 9, 2008.  
Following a March 2009 claim for increased compensation, a May 
2009 rating decision found that the Veteran's service connected 
hearing loss disability improved in symptomatology based on an 
April 2009 VA audiological examination and proposed to reduce his 
disability rating to 30 percent effective November 1, 2009.  See 
38 C.F.R. § 3.105(e) (2009).   However, a September 2009 
statement of the case (SOC) assigned a 40 percent disability 
rating effective November 1, 2009 based on the medical evidence 
of record, to include a September 2009 VA audiological 
examination.  The Veteran has continued to express disagreement 
with the disability evaluation assigned for his hearing loss 
disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
disability, entitlement to an increased compensation for a 
service-connected bilateral hearing loss disability and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a left knee 
disability that is etiologically related to or due to his active 
military service.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed frostbite residuals of the hands and feet and 
his military service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Frostbite residuals of the hands and feet were not incurred 
in or aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left 
knee disability and frostbite residuals of the hands and feet.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in October 2008, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as VA and private 
treatment records.  

Additionally, the Veteran was afforded a VA examination in April 
2009 for his frostbite residuals of the hands and feet.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his claims folder, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his left knee 
disability claim.  Under 38 C.F.R. § 3.159(c)(4) (2009), VA will 
provide a medical examination or opinion if the information and 
evidence of record does not contain sufficient medical evidence 
for VA to make a decision on the claim but:  (1) contains 
competent lay or medical evidence that the claimant has a current 
diagnosed disability, or persistent or recurring symptoms of 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran has presented no competent 
evidence that he has a currently diagnosed a left knee 
disability.  Furthermore, despite current complaints of left knee 
problems during his hearing before the Board he was unable to 
identify any particular event or injury to his left knee and his 
available service records show no disease of the left knee.  With 
no evidence of an event, injury, or disease of the left knee 
during service, VA has no duty to provide the Veteran with an 
examination of his left knee.  

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
objective evidence of record that establishes or suggests that 
the Veteran is currently diagnosed with a left knee disability 
and no indentified in-service event or trauma affecting the left 
knee.  

With regards to service treatment records, the Board notes that 
the record does not appear to be complete.  The Veteran was 
advised in a January 14, 2009 letter that his service treatment 
records were not available and may have been destroyed in a fire 
on July 12, 1973.  The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the 
VA's responsibility to obtain a veteran's service treatment 
records.  The Board finds, however, that no useful purpose would 
be served in remanding this matter for more development.  In this 
case, the RO has attempted to locate the Veteran's service 
treatment records.  The RO first submitted a request to the 
National Personnel Records Center (NPRC) in October 2008, asking 
for all available military medical records.  The NPRC indicated 
that the record is fire-related and the requested information 
could not be reconstructed.  [The Board observes that this 
undoubtedly refers to the July 1973 fire at NPRC, which included 
water damage as well as fire damage to records.]  Although the 
Veteran's March 1947 separation examination is of record, there 
is no indication that any additional records still exist that 
have not been associated with the claims folder.  

The Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) [VA's efforts to obtain service department 
records shall continue until the records are obtained or unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So it 
is in this case.

In any event, as will be explained below the outcome of this case 
hinges in large part on post-service medical records.  That is, 
the competent medical evidence of record supports neither a 
finding that the Veteran has a currently diagnosed left knee 
disability related to an incident in service or a finding of a 
nexus between the claimed in-service frostbite of the bilateral 
hands and feet and the current frostbite residuals.  The loss of 
some of the service treatment records, although unfortunate, is 
not crucial to the Board's decision. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  Moreover, he testified at a hearing in 
March 2010.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Left Knee Disability

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

As has been explained above, most of the Veteran's service 
treatment records are unavailable for review.  The Court has held 
that in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claims has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the Veteran or against VA, arising from 
missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

In any event, the loss of some of the Veteran's service records, 
although regrettable, is not crucial to the outcome of this case. 
 In this regard, the Board observes that the Veteran, when 
questioned about the specifics of any in-service injury to his 
left knee, replied during his Board hearing, "That I really 
don't know."  He had not alleged any specific injury or 
treatment to his left knee during service.  

The Veteran is claiming entitlement to service connection for a 
left knee disability, which he contends is due to his military 
service.  With respect to Hickson element (1), the competent 
evidence of record does not demonstrate that the Veteran is 
currently diagnosed with a left knee disability.  

The Board notes that the April 2009 VA examination report 
indicates a review of the Veteran's musculoskeletal symptoms.  
However, it does not appear that a physical examination of the 
Veteran's left knee was performed.  Moreover, the VA examination 
report is absent any diagnosis of a left knee disability.  
Furthermore, the Veteran referenced vague knee "problems" 
during his Board hearing, but did not identify any specific left 
knee disability.    
 
The Board wishes to make it clear that it has no reason to doubt 
that the Veteran experiences certain symptoms, such as pain in 
his left knee.  However, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

To the extent that that the Veteran or his representative 
contends that he has a left knee disability, neither is not 
competent to comment on medical matters such as diagnosis of a 
left knee disability.  See 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent l evidence and do not serve to establish a 
current diagnosis.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The 
Court has held that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood, supra.  

Because the competent medical evidence of record does not 
substantiate a current diagnosis of a left knee disability, the 
first Hickson element is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 
(Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the claimed 
disability does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a left 
knee disability.  The benefit sought on appeal is accordingly 
denied.  

Additional comment

The Board views its discussion above as sufficient to inform the 
Veteran of the elements necessary to reopen his claim should he 
desire to do so in the future.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  In particular, it is incumbent upon him to 
submit to VA competent medical evidence which includes a 
diagnosis of the claimed disability as well as nexus evidence 
which serves to link such diagnosed disability to his military 
service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].


Frostbite residuals of the bilateral hands and feet

Analysis

The law and regulations generally pertaining to service 
connection claims as well as the unavailability of the Veteran's 
service treatment records have been set forth above and will not 
be repeated.

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The Veteran is claiming entitlement to service connection for 
frostbite residuals of the hands and feet, which he contends is 
due to his military service.  As to Hickson element (1), the 
competent medical evidence of record demonstrates diagnoses of 
mild degenerative joint disease of the hands as well as bilateral 
bunions and mild degenerative joint disease of the first 
metatarsophalangeal joint bilaterally.  Hickson element (1) is, 
therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the Veteran's 
available service treatment records reveals no evidence of any 
diagnosed frostbite of the hands or feet.  Additionally, the 
record does not reflect medical evidence showing any 
manifestations of frostbite residuals, to include arthritis, 
during the one-year presumptive period after the Veteran's 
separation from service.  On the contrary, the record does not 
reflect any complaints or medical evidence of arthritis of the 
hands or feet prior to October 2008 (more than 60 years after his 
separation from active service).  Accordingly, Hickson element 
(2) is not met with respect to disease.
 
With respect to in-service injury, the Veteran testified that 
during his period of military service at Camp Carlson in Colorado 
Springs, Colorado, he injured his hands and feet from prolonged 
exposure to cold weather.  See the March 2010 Board hearing 
transcript, pgs. 5-6.  Although the Veteran's service treatment 
records do not reflect treatment for prolonged exposure to cold 
weather and injury to the hands or feet, the Board notes that the 
Veteran is competent to attest to experiencing exposure to cold 
weather.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of 
exposure to cold weather and subsequent injuries to his hands and 
feet.  There is nothing in the claims folder to suggest that the 
Veteran did not sustain the injuries as described.  Accordingly, 
Hickson element (2) is arguably met.

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed frostbite residuals of the bilateral hands and feet are 
unrelated to his period of military service.  The only competent 
medical opinion of record concerning the issue of medical nexus 
is the report of the April 2009 VA examiner.  

The April 2009 VA examiner concluded in response to whether the 
Veteran's frostbite residuals of the hands and feet are related 
to his military service that "[i]t appears less likely."  The 
examiner's rationale for his conclusion was based on a review of 
the Veteran's claims folder.  Further, he stated that even though 
the Veteran reported cold exposure, the Veteran could not 
remember any specific frostbite or frostnip, and after discharge 
from service, he did motor grader work for his local municipality 
throughout all seasons for many years.  The examiner therefore 
found that it is less likely that any complaints the Veteran had 
in the hands and feet are due to military service and cold 
exposure, because there is no documentation to review, and the 
Veteran had many years of postservice outside employment that can 
"easily" play into symptoms that he has in both hands and feet.    

The April 2009 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion"].  Additionally, the April 2009 VA 
examiner's opinion appears to be consistent with the Veteran's 
medical history, which is absent any symptomatology of frostbite 
residuals of the hands and feet for several years after service.  
Further, in rendering his opinion, the VA examiner specifically 
considered the Veteran's reported in-service cold exposure and 
determined that the current disabilities of the hands and feet 
are not related to the cold exposure.  

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including tingling and 
numbness in his hands and feet), has presented no clinical 
evidence or medical opinion that would establish a link between 
his currently diagnosed frostbite residuals of the hands and feet 
and his in-service cold exposure.  In the absence of evidence 
indicating that the Veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board must 
find that his contentions with regard to the etiology of any 
current bilateral hand and feet disabilities to be of little 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the statements offered by the Veteran in support of his own 
claims are not competent to establish a nexus between his current 
bilateral hand and feet disabilities and his active military 
service and are outweighed by the opinion by the VA examiner.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran stated that he has had 
frostbite residuals of his hands and feet since his period of 
military service, the first postservice evidence of complaint of, 
or treatment for, frostbite residuals of the hands and feet is 
dated in October 2008, when the Veteran filed his claim for VA 
benefits.  This was more than sixty years after the Veteran left 
service in April 1947.  While the Veteran is competent to report 
numbness and tingling in his hands over the years since service, 
the Board notes that a disability of neither the hands nor the 
feet was reported at the time of his service discharge.  The 
Board finds that his current statements regarding a continuity of 
frostbite residuals of the hands and feet since service are not 
credible.  In this regard, his March 1947 separation examination 
from service contradicts any current assertion that his current 
frostbite residuals were manifested during service.  There is no 
competent medical evidence that the Veteran complained of or was 
treated for frostbite residuals of the bilateral hands or feet 
for many years after his separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  Therefore, continuity of symptomatology 
after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
frostbite residuals of the bilateral hands and feet.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for frostbite residuals of the 
hands and feet is denied.


REMAND

For reasons expressed immediately below, the Board finds that the 
issues of entitlement to service connection for a back 
disability, entitlement to an increased disability rating for a 
service-connected bilateral hearing loss disability, and 
entitlement to TDIU must be remanded for additional evidentiary 
development.

Back disability

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In this case, the Board finds that a VA medical opinion is 
necessary with respect to the Veteran's claim of entitlement to 
service connection for a back disability prior to further 
appellate consideration.  38 C.F.R. § 3.159(c)(4).  In 
particular, the Veteran testified at the March 2010 Board hearing 
that he injured his back during service while performing 
calisthenics, specifically reporting that another soldier 
accidentally ran into him when performing a training exercise.  
See the March 2010 Board hearing transcript, page 3.  The Veteran 
stated that he initially received treatment for his back injury 
in 1957.  See the Veteran's statement dated in March 2009.  

The Board notes that the Veteran's available service treatment 
records do not document any occurrence of or treatment for a back 
injury.  However, as discussed above, the Veteran is competent to 
attest to experiencing an injury to his back.  See Jandreau, 
supra.  Therefore, although the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, he is 
competent to report the circumstances of an in-service back 
injury.  There is nothing in the claims folder to suggest that 
the Veteran did not sustain the injury as described during his 
Board hearing.  Accordingly, evidence of an in-service injury is 
arguably met.

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's back disability and his period 
of military service.  

The duty to assist requires that a medical opinion be provided 
when necessary to decide a claim.  Because the evidence of record 
does not include a medical opinion based on a complete review of 
the Veteran's claims file that discusses the likelihood that the 
Veteran's current back disability was incurred in or aggravated 
by his active service, the Board concludes that a VA medical 
opinion is needed in order to render a decision in this case.  
See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].  


Bilateral hearing loss disability

There is a VA audiological consultation report dated on April 15, 
2009 which suggests that an audiogram of the Veteran was taken.  
Notably, the report states "See audiogram display in tools."  
This audiogram has not been associated with the Veteran's claims 
folder.  The VA audiologist reported that "[the Veteran's] right 
ear has a mild sloping to severe [sensorineural hearing loss].  
His left ear has a severe to profound [sensorineural hearing 
loss].  Word recognition scores were 72 percent [right ear] and 
zero percent [left ear]."  

Similarly, there is a VA ENT consultation report dated on June 1, 
2009 which indicates that an audiogram of the Veteran was taken.  
This audiogram has also not been associated with the Veteran's 
claims folder.  The VA physician reported that the Veteran has 
"moderate [right ear] hearing loss downsloping to a severe 
hearing loss.  On the left, he has a severe hearing loss 
upsloping to a profound hearing loss.  His speech discrimination 
is 72 percent on the right side and zero percent on the left 
side."  

The Board notes that no attempt has been made by the RO to locate 
either of these two VA audiograms specifically.  Inasmuch as VA 
is on notice of the potential existence of additional relevant VA 
records, the records of this treatment should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

TDIU

The issue of entitlement to TDIU is inextricably intertwined with 
the claim of entitlement to an increased rating for the bilateral 
hearing loss disability.  In other words, if an increased 
disability rating is granted for the Veteran's bilateral hearing 
loss disability claim, this may impact the TDIU claim.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where 
the facts underlying separate claims are "intimately connected," 
the interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the Veteran's TDIU 
claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claims of entitlement to 
service connection for a back disability, 
entitlement to an increased disability 
rating for the service-connected bilateral 
hearing loss disability, and TDIU.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Regardless 
of whether or not the Veteran responds, 
the RO should request the audiograms from 
the April 15, 2009 and June 1, 2009 VA 
audiological evaluations.  If such 
audiograms are not available, the record 
should so indicate.  All attempts to 
secure this evidence must be documented in 
the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	The RO should refer the case to an 
appropriate 
VA examiner for a medical opinion.  If 
such examiner indicates that he or she 
cannot respond to the Board's question 
without examination of the Veteran, such 
should be afforded the Veteran.  The 
examiner should review the entire claims 
folder.

The examiner should identify with 
specificity any current back disability.  
For each back disability identified, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's back 
disability is related to his period of 
military service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such should 
be stated with rationale for the same. 

A report should be prepared and associated 
with the Veteran's VA claims folder.  

3.	When the development has been completed, 
the claims of service connection for a 
back disability, an increased disability 
rating for the bilateral hearing loss 
disability, and TDIU must be readjudicated 
by the RO.  If this readjudication does 
not result in a complete grant of all 
benefits sought by the Veteran in 
connection with these claims, the Veteran 
and his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


